IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00280-CV

SPECTRA MANAGEMENT, INC., D/B/A
GATESVILLE SHOPPING CENTER,
                                                             Appellant
v.

RUE21, INC.,
                                                             Appellee


                           From the 52nd District Court
                              Coryell County, Texas
                              Trial Court No. 40548


                           MEMORANDUM OPINION

       Spectra Management, Inc. d/b/a Gatesville Shopping Center appealed the trial

court’s order granting Rue21, Inc.’s motion for summary judgment. The parties have

filed a joint motion to dismiss the appeal stating that they have resolved their disputes.

       The motion to dismiss is granted, and this appeal is dismissed. See TEX. R. APP. P.

42.1(a)(1).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.
P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed.



                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 10, 2013
[CV06]




Spectra Management, Inc. dba Gatesville Shopping Center v. Rue21, Inc.                 Page 2